Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: In view of the amendments/arguments all prior rejections/objections are withdrawn and claims 1, 6-23 and 28-35 are allowed.

	Regarding independent claim 1, none of the cited arts in combination disclose or suggests at least “generating a map for each of the plurality of images representing an identification of each of the corresponding object based on identifying at least one feature of the object including a head of the object, and based on head annotations on an average-height plane at a predetermined height level in a three-dimensional space”, therefore claim 1 is allowed. Dependent claims 6-22 depends directly or indirectly on claim 1, therefore they are allowed.

	Regarding independent claim 23, none of the cited arts in combination disclose or suggests at least the “a mapping module arranged to generate a map for each of the plurality of images representing an identification of each of the corresponding object based on identifying at least one feature of the object including a head of the object, and based on head annotations on an average-height plane at a predetermined height level in a three-dimensional space”, therefore claim 23 is allowed. Dependent claims 28-35 depends directly or indirectly on claim 23, therefore they are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JAYESH PATEL
Primary Examiner
Art Unit 2669



/JAYESH A PATEL/Primary Examiner, Art Unit 2669